DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are pending. 
Claims 1-17, 19-20, and 23-30 are withdrawn. 
Claim 21 is objected to.
Claims 18 and 22 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group II (claims 18-23), and species wherein R is an alkyl group, in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that a serious search burden has not been established because Group I and II have the same classification.  This is not found persuasive because different search strategies would be required to search Group I compared to Group II. See paragraph 7 of the Restriction Requirement mailed on 3/21/2022.
Claims 18 and 21-22 read on the elected species wherein R is alkyl. The species does not read on claims 19-20 because an alkyl group does not produce a clopidogrel metabolite upon reductive disulfide cleavage, nor can an alkyl group react with a bioreductive agent listed in claim 20. Also, an alkyl group is not a mixed disulfide derivative according to claim 23.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species does not appear allowable in view of the prior art; therefore, subject matter not embraced by the elected embodiment is withdrawn from further consideration.  Claims 1-17, 19-20, and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority
This application claims priority to 62/906,644, filed on 9/26,2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/906,644, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The ‘644 application does not the R group being a generic alkyl group. The application states “the R group can be any chemical moiety that renders the resulting compound (H2-MDS) capable of yielding antiplatelet agent H2 through reductive disulfide cleavage…”
    PNG
    media_image1.png
    173
    174
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    156
    170
    media_image2.png
    Greyscale

See page 1 of the specification. In addition, the Appendix gives examples where R is ethyl, 2-hydroxyethyl, and cysteine-substituted methyl. See Figure 4. However, there is no generic disclosure of an alkyl group for R. Therefore, the effective filing date of the claims under examination (claims 18 and 21-22) is Sep. 28, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The disclosure is objected to because the structures on pages 1-2, 12-13, and 15-16 contain blurry content. Appropriate correction is required.

Claim Objections
Claims 21-22 are objected to because of the following informalities: 
Claims 21 and 22 recite “R (chemical moiety)” from which “(chemical moiety)” should be deleted to improve clarity of the claim
Claim 21 recites “is selected from the group consisting of an unsubstituted moiety of alkyl” which should be replaced with “is an unsubstituted alkyl” to improve clarity of the claim.
Claim 22 recites “is selected from the group consisting of a substituted moiety of alkyl” which should be replaced with “is a substituted alkyl” to improve clarity of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang et al. WO 2014/109987 A1.
Zhang et al. teach compounds of formula I, 
    PNG
    media_image3.png
    304
    457
    media_image3.png
    Greyscale
, such as the following:

    PNG
    media_image4.png
    312
    1016
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    310
    822
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    298
    726
    media_image6.png
    Greyscale

The compounds are compositions of matter that exist as a mixture of multiple stereoisomers. Since the mixtures contain the claimed compound, and the claimed composition does not exclude unrecited ingredients, the mixtures anticipate the composition of claims 18 and 20, wherein the composition comprises 
    PNG
    media_image7.png
    188
    194
    media_image7.png
    Greyscale
, as one of the stereoisomers, wherein R is substituted alkyl.



Claims 18 and 22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang WO 2016/176644 A1.
Zhang teaches the conjugates of Formula I, 
    PNG
    media_image8.png
    299
    435
    media_image8.png
    Greyscale
, and stereoisomers thereof, such as RS-SG, 
    PNG
    media_image9.png
    186
    313
    media_image9.png
    Greyscale
, where G is glutathione, 
    PNG
    media_image10.png
    176
    538
    media_image10.png
    Greyscale
, attached via its sulfur atom. See Scheme 2, p. 20 and pp. 24-25.
Zhang explains on pp. 24-25 that the conjugates exist as a mixture of C4-stereoisomers. Since the mixtures contain the claimed compound, and the claimed composition does not exclude unrecited ingredients, the mixtures anticipate the composition of claims 18 and 20, wherein the composition comprises 
    PNG
    media_image7.png
    188
    194
    media_image7.png
    Greyscale
, as one of the stereoisomers, wherein R is substituted alkyl.


Allowable Subject Matter
Claim 21 is objected to, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is US 6,610,708, which teaches compounds of formula (I-5), 
    PNG
    media_image11.png
    143
    273
    media_image11.png
    Greyscale
, such as compound nos. 5-106, 5-109, and 5-112, wherein R1 is 2-Cl-Ph, R2 is -CO2Me, R5 is H, R6 is -CO2H, and -S-X-R4 is 4-S-SO2-Alkyl, wherein Alkyl is Me, Et, or Pr. These compounds exists as mixtures of stereoisomers that a structurally similar to the claimed invention. The compounds differ with respect to the disulfide moiety which is oxidized as -S-SO2-alkyl, unlike the claimed compounds having -S-S-alkyl. Since none of the closest prior art compounds were identified as preferred or lead compounds, a PHOSTIA would not have had any motivation to selected those compounds out of the thousands of compounds disclosed in the ‘708 patent. Therefore, the claimed composition comprising the compounds having unsubstituted alkyl are allowable over the prior art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626